Title: From George Washington to Richard Washington, 20 September 1759
From: Washington, George
To: Washington, Richard



Dear Sir,
Mount Vernon 20th September 1759

Inclosd you will receive a Bill (promisd in my last of the 7th May) which please to receive and place to my Credit—Since mine of the above date your agreable favour of the 26th March covering Invoice of Sundries pr the desire is come to hand as has the Goods also in good Order which is more than most of the Importers by that Ship can boast great part of her Cargoe being damagd—thrô the Negligence tis said of the Captain.
My Brother is safe arrivd but little benifitted in point of Health by his Trip to England. The longing desire, which for many years I have had of visiting the great Matrapolis of that Kingdom is not in the least abated by his prejudices because I think the Small share of Health he enjoyd while there must have given a Sensible Check to any pleasures he might figure to himself, and woud render any place Irksome—but, I am now tied by the Leg and must set Inclination aside.

The Scale of Fortune in America is turnd greatly in our favour, and Success is become the boon Companion of our Fortunate Generals—Twoud be folly in me to attempt particularising their Actions since you receive Accts in a Channel so much more direct than from hence.
I am now I beleive fixd at this Seat with an agreable Consort for Life and hope to find more happiness in retirement than I ever experiencd amidst a wide and bustling World—I thank you heartily for your Affectionate Wishes—Why wont you give me an occasion of congratulating you in the same manner? none woud do it with more cordiality, & true sincerity than Dear Sir Yr Most Obedt & Obligd Servt

Go: Washington

